Title: From John Adams to United States Senate, 27 February 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
February 27. 1799

I nominate the following Gentlemen to be Officers in the Navy
Richard Marner, of New York to be a Lieutenant in the Navy
Thomas Laing, of Rhode Island to be a Lieutenant in the Navy.
Isaac B. Hickbourne, of South Carolina, to be a Lieutenant in the Navy.
Samuel Phillips—of Rhode Island to be a Lieutenant in the Navy.
William Smith of South Carolina, to be a Lieutenant in the NavyRobert Palmer—of Rhode Island to be a Lieutenant in the Navy
William Flag, of South Carolina, to be a Lieutenant in the Navy.
John Smith—of South Carolina to be a Lieutenant in the Navy.
Jeremiah Fenner—of Rhode Island to be a Lieutenant in the Navy.
Henry Tibbitts—of Rhode Island—and Hector Orr of Massachusetts to be Surgeons in the Navy.

John Adams